Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 12/28/2021.  Claims 1-5, 7-11, 13-15 and 17-20 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-11, 13-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Latorre-Martinez et al. (US 2015/0042662), herein Latorre-Martinez, in view of CaptionMaker and MacCaption 6.5 Quick Start Guide, herein CaptionMaker, in view of Tsukagoshi (US 2018/0255270), herein Tsukagoshi ‘270.
Consider claim 1, Latorre-Martinez clearly teaches a method for generating enhanced closed captioning, the method comprising:

receiving a video having a plurality of frames, wherein one or more frames of the plurality of frames comprise an image comprising a still frame image and an animated portion; (Fig. 8: The video comprises background illustration 31 and animated head 33, [0122].)

receiving user input defining an appearance of text to be displayed along with the video, (A user interface receives user inputs determining text display style, [0068]-[0071], [0132].) wherein the appearance and the location of text corresponds to the still frame image and the animated portion of the one or more of the plurality of frames of the video; (Figs. 8-9(b): The text corresponds to the illustration 31 and animated head 33, [0123]-[0133].) and 

based on user input, synchronizing the appearance of text with each of the still frame image and the animated portion of the plurality of frames of the video; (Figs. 8-9(b): The text is synchronized with the illustration 31 and animated head 33, [0123]-[0133], [0138].)

(The text is synchronized with speech and sound effects, including music, [0068]-[0071], [0102], [0108]-[0110], [0120], [0138], [0207], [0208].)

However, Latorre-Martinez does not explicitly teach receiving user input defining a location of text to be displayed along with the video; based on user input, synchronizing the location of text with the video; synchronizing the location of text with an audio package of the video.

In an analogous art, CaptionMaker, which discloses a system for video processing, clearly teaches receiving user input defining a location of text to be displayed along with the video; (Formatting text, p. 38-39) based on user input, synchronizing the location of text with the video; synchronizing the location of text with an audio package of the video. (Synchronizing captions, p. 40)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Latorre-Martinez by receiving user input defining a location of text to be displayed along with the video; based on user input, synchronizing the location of text with the video; synchronizing the location of text with an audio package of the video, as taught by CaptionMaker, for the benefit of allowing the user to adjust the location of the text in the video.
	
However, CaptionMaker does not explicitly teach generating a design packet based on the received user input; generating a delivery packet that includes the design packet, the video, a video timecode, a text timecode, and enhanced closed captioning commands; and providing the delivery packet to a user device for playback.

In an analogous art, Tsukagoshi ‘270, which discloses a system for video processing, clearly teaches:

generating a design packet based on the received user input; (Fig. 4(b): TTML styling element, [0073])

generating a delivery packet that includes the design packet, the video, a video timecode, a text timecode, the audio package, and enhanced closed captioning commands; (Fig. 13: The transport stream container packet includes: the video packet which contains video data and video timestamp; an audio stream; as well as the subtitle packet which includes subtitle timestamp, TTML styling element and TTML layout element, [0063], [0104]-[0107].) and 

providing the delivery packet to a user device for playback. (Fig. 14: Receiver 200 receives the transport stream, [0125].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of CaptionMaker by generating a design packet based on the received user input; generating a delivery packet that includes the design packet, the video, a video timecode, a text timecode, and enhanced closed captioning commands; and providing the delivery packet to a user device for playback, as taught by Tsukagoshi ‘270, to achieve the predictable result of distributing the video and closed caption content.

Consider claim 2, Latorre-Martinez combined with CaptionMaker and Tsukagoshi ‘270 clearly teaches the design packet includes the appearance and the location of text to be displayed along with the video. (TTML styling element includes color, font, size, and text alignment information, [0073] Tsukagoshi ‘270.)

Consider claim 3, Latorre-Martinez combined with CaptionMaker and Tsukagoshi ‘270 clearly teaches the enhanced closed captioning commands include instructions for displaying the text along with the video during playback at the user device. (TTML layout element includes extent, offset, background color, and display alignment information, [0073] Tsukagoshi ‘270.)

Consider claim 4, Latorre-Martinez combined with CaptionMaker and Tsukagoshi ‘270 clearly teaches the user device is at least one of a mobile phone, a laptop, a computer, a tablet, an e-reader, a TV, a projector, and an augmented reality device. ([0204], [0214] Latorre-Martinez) (Captioning for the web and mobile devices, p.53 CaptionMaker)

Consider claim 7, Latorre-Martinez combined with CaptionMaker and Tsukagoshi ‘270 clearly teaches the delivery packet is parsed by the user device. (Fig. 14: TS analyzing unit 202 parses each TS packet into the video, audio, and subtitle packets, [0127], [0128] Tsukagoshi ‘270.)

Consider claim 8, Latorre-Martinez combined with CaptionMaker and Tsukagoshi ‘270 clearly teaches the user input defining the appearance of text includes at least one of a font, color, size, and emphasis of the text. ([0053], [0071] Latorre-Martinez)

claim 9, Latorre-Martinez combined with CaptionMaker and Tsukagoshi ‘270 clearly teaches receiving user input defining an appearance and a location of each word in a plurality of words in a line of text. ([0053], [0071] Latorre-Martinez) (Formatting text, p. 38-39 CaptionMaker)

Claims 5, 11, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Latorre-Martinez et al. (US 2015/0042662) in view of CaptionMaker and MacCaption 6.5 Quick Start Guide in view of Tsukagoshi (US 2018/0255270) in view of Tsukagoshi (US 2019/0116386), herein Tsukagoshi ‘386.
Consider claim 5, Latorre-Martinez combined with CaptionMaker and Tsukagoshi ‘270 clearly teaches the delivery packet is provided to the user device.

However, Latorre-Martinez combined with CaptionMaker and Tsukagoshi ‘270 does not explicitly teach the delivery packet is provided to the user device upon request from the user device. 

In an analogous art, Tsukagoshi ‘386, which discloses a system for video processing, clearly teaches the delivery packet is provided to the user device upon request from the user device. (Fig. 1(a): Service receivers 33 request content from DASH servers 31 and 32, [0078]-[0082].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Latorre-Martinez combined with CaptionMaker and Tsukagoshi ‘270 by the delivery packet is provided to the user device upon request from the user device, as taught by Tsukagoshi ‘386, for the benefit of distributing the content in a streaming manner.

Consider claim 11, Latorre-Martinez combined with CaptionMaker, Tsukagoshi ‘270 and Tsukagoshi ‘386 clearly teaches storing the delivery packet in a database; retrieving, from the database, the delivery packet based on receiving a playback request from a second user device; and rendering, during transmission of the delivery packet to the second user device, the video for playback on the second user device. (Fig. 1(a): Content segments are stored by DASH stream file server and transmitted to requesting receivers 33, [0078]-[0082] Tsukagoshi ‘386.)

Consider claim 13, Latorre-Martinez clearly teaches a system for generating enhanced closed captioning, the system comprising: 
(Figs. 4 and 5: [0068]-[0071], [0110], [0111]) wherein the first device is configured to:

receive, based on the user input, a video having a plurality of frames, wherein one or more frames of the plurality of frames comprise an image comprising a still frame image and an animated portion; (Fig. 8: The video comprises background illustration 31 and animated head 33, [0122].)

receive, based on the user input, an appearance of text to be displayed along with the video, (A user interface receives user inputs determining text display style, [0068]-[0071], [0132].) wherein the appearance and the location of text corresponds to the still frame image and the animated portion of the one or more of the plurality of frames of the video; (Figs. 8-9(b): The text corresponds to the illustration 31 and animated head 33, [0123]-[0133].)

synchronize, based on the user input, the appearance of text an audio package of the video, wherein the audio package includes at least one of a voice-over narration, music, and sound effects. (Figs. 8-9(b): The text is synchronized with the illustration 31 and animated head 33, [0123]-[0133], [0138].)

However, Latorre-Martinez does not explicitly teach receiving user input defining a location of text to be displayed along with the video; based on user input, synchronizing the location of text with the video; synchronizing the location of text with an audio package of the video.

In an analogous art, CaptionMaker, which discloses a system for video processing, clearly teaches receiving user input defining a location of text to be displayed along with the video; (Formatting text, p. 38-39) based on user input, synchronizing the location of text with the video; synchronizing the location of text with an audio package of the video. (Synchronizing captions, p. 40)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Latorre-Martinez by receiving user input defining a location of text to be displayed along with the video; based on user input, synchronizing the location of text with the video; synchronizing the location of text with an audio package of the video, as taught by CaptionMaker, for the benefit of allowing the user to adjust the location of the text in the video.


In an analogous art, Tsukagoshi ‘270, which discloses a system for video processing, clearly teaches:

generate, based on the user input, a design packet; (Fig. 4(b): TTML styling element, [0073]) and

generate a delivery packet that includes the design packet, the video, a video timecode, a text timecode, the audio package, and enhanced closed captioning commands; (Fig. 13: The transport stream container packet includes: the video packet which contains video data and video timestamp; an audio stream; as well as the subtitle packet which includes subtitle timestamp, TTML styling element and TTML layout element, [0063], [0104]-[0107].) and

play the video based on the video timecode, the text timecode, and the enhanced closed captioning commands. (Fig. 14: Receiver 200 receives the transport stream, [0125].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Latorre-Martinez in view of CaptionMaker by generate, based on the user input, a design packet; and generate a delivery packet that includes the design packet, the video, a video timecode, a text timecode, the audio package, and enhanced closed captioning commands; and play the video based on the video timecode, the text timecode, and the enhanced closed captioning commands, as taught by Tsukagoshi ‘270, to achieve the predictable result of distributing the video and closed caption content.

However, Latorre-Martinez in view of CaptionMaker and Tsukagoshi ‘270 does not explicitly teach a second device configured to: request, from the first device, the delivery packet; receive, from the first device, the delivery packet. 

In an analogous art, Tsukagoshi ‘386, which discloses a system for video processing, clearly teaches a second device configured to: request, from the first device, the delivery packet; receive, from the first device, the delivery packet. (Fig. 1(a): Service receivers 33 request content from DASH servers 31 and 32, [0078]-[0082].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Latorre-Martinez in view of CaptionMaker and Tsukagoshi ‘270 by a second device configured to: request, from the first device, the delivery packet; receive, from the first device, the delivery packet, as taught by Tsukagoshi ‘386, for the benefit of distributing the content in a streaming manner.
	
Consider claim 14, Latorre-Martinez combined with CaptionMaker, Tsukagoshi ‘270 and Tsukagoshi ‘386 clearly teaches the enhanced closed captioning commands include instructions for displaying the text along with the video during playback at the second device. (TTML layout element includes extent, offset, background color, and display alignment information, [0073] Tsukagoshi ‘270.)

Consider claim 15, Latorre-Martinez combined with CaptionMaker, Tsukagoshi ‘270 and Tsukagoshi ‘386 clearly teaches the second device is at least one of a mobile phone, a laptop, a computer, a tablet, an e-reader, a TV, a projector, and an augmented reality device. ([0204], [0214] Latorre-Martinez) (Captioning for the web and mobile devices, p.53 CaptionMaker) 

Consider claim 17, Latorre-Martinez combined with CaptionMaker, Tsukagoshi ‘270 and Tsukagoshi ‘386 clearly teaches the delivery packet is parsed by the second device. (Fig. 14: TS analyzing unit 202 parses each TS packet into the video, audio, and subtitle packets, [0127], [0128] Tsukagoshi ‘270.)

Consider claim 18, Latorre-Martinez combined with CaptionMaker, Tsukagoshi ‘270 and Tsukagoshi ‘386 clearly teaches the user input defining the appearance of text includes at least one of a font, color, size, and emphasis of the text. ([0053], [0071] Latorre-Martinez)

Consider claim 20, Latorre-Martinez combined with CaptionMaker, Tsukagoshi ‘270 and Tsukagoshi ‘386 clearly teaches the first device is further configured to: store the delivery packet in a database; retrieve, from the database, the delivery packet based on receiving a playback request from a third device; and render, during transmission of the delivery packet to the third device, the video for playback on the third device. (Fig. 1(a): Content segments are stored by DASH stream file server and transmitted to requesting receivers 33, [0078]-[0082] Tsukagoshi ‘386.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Latorre-Martinez et al. (US 2015/0042662) in view of CaptionMaker and MacCaption 6.5 Quick Start Guide in view of Tsukagoshi (US 2018/0255270) in view of Besnard et al. (US 2017/0302900), herein Besnard. 
Consider claim 10, Latorre-Martinez in view of CaptionMaker and Tsukagoshi ‘270 clearly teaches the design packet and video.

However, Latorre-Martinez in view of CaptionMaker and Tsukagoshi ‘270 does not explicitly teach transcoding the design packet with the video.

In an analogous art, Besnard, which discloses a system for video processing, clearly teaches transcoding the design packet with the video. (The video and subtitles are transcoded, [0044].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Latorre-Martinez in view of CaptionMaker and Tsukagoshi ‘270 by transcoding the design packet with the video, as taught by Besnard, for the benefit of converting the content into another format.
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Latorre-Martinez et al. (US 2015/0042662) in view of CaptionMaker and MacCaption 6.5 Quick Start Guide in view of Tsukagoshi (US 2018/0255270) in view of Tsukagoshi (US 2019/0116386) in view of Besnard et al. (US 2017/0302900), herein Besnard.
Consider claim 19, Latorre-Martinez in view of CaptionMaker, Tsukagoshi ‘270 and Tsukagoshi ‘386 clearly teaches the design packet and video.

However, Latorre-Martinez in view of CaptionMaker, Tsukagoshi ‘270 and Tsukagoshi ‘386 does not explicitly teach transcoding the design packet with the video.

In an analogous art, Besnard, which discloses a system for video processing, clearly teaches transcoding the design packet with the video. (The video and subtitles are transcoded, [0044].)

.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425